Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.

Claims 40, 44-45, 47-52 and 54-60 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional applications 62/263,108 filed December 4, 2015, 62/359,886 filed July 8, 2016 and 62/393,245 filed September 12, 2016, is acknowledged.  
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application 62/263,108, filed December 4, 2015, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The 62/263,108 application does not disclose human regulatory T cell, as in claims 40, 44 and 50.  Therefore for the purposes of applying prior art, the effective filing date of July 8, 2016, the date that the provisional application 62/359,886 was filed.  The invention of claims 45, 47-49, 51 was described in applications 62/263,108 and 62/393,245.  Therefore the effective filing date of claims 45, 47-49, 51-52, 54-60 is December 4, 2015, the date that provisional application 62/263,108 was filed.
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 40, 44-45, 47-52 and 54-60 is in fact described in one or more of the previously-filed applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Objection and Rejection Withdrawn
The objection to claim 52 is withdrawn in light of the claim amendment. 

The written description and enablement rejections of claims 40, 42, 44-45 and 47-54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of the claims amendment. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable because the prior art neither teaches nor suggests a human regulatory T cell that expressed an extracellular domain comprising a human clotting factor VIII, C2 domain of human clotting factor VIII, A-2 domain of human clotting factor VIII or A2-C2 domain of human clotting factor VIII linked to one or more intracellular signaling domain CD28-CD3ζ, 4-1BB, ICOS or CTLA-4 as a B-cell targeting antibody receptors (BAR) as set forth in claims 40, 44-45, 47-51, a B-cell targeting antibody receptor (BAR) construct as set forth in claims 52, 54-57 and a human cytotoxic T cell or natural killer T cell that expresses on its cell surface an extracellular domain comprising a human clotting factor VIII, C2 domain of human clotting factor VIII, A-2 domain of human clotting factor VIII or A2-C2 domain of human clotting factor VIII linked to one or more intracellular signaling domain CD28-CD3ζ, 4-1BB, ICOS or CTLA-4 as set forth in claims 58-60.

Conclusion
Claims 40, 44-45, 47-52 and 54-60 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644